EXHIBIT 10.35(v)







AMENDMENT No. 22 TO PURCHASE AGREEMENT No. GPJ-003/96



 

 

This Amendment No. 22 ("Amendment 22") dated as of January 24 , 2002 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and ExpressJet
Airlines, Inc. (formerly known as Continental Express, Inc.) ("BUYER"),
collectively hereinafter referred to as the "PARTIES", and relates to Purchase
Agreement No. GPJ-003/96, as amended from time to time together with its
Attachments and amendments, (collectively referred to as the "Purchase
Agreement") for the purchase of up to two hundred twenty five (225) new EMB-145
aircraft (the "AIRCRAFT").



All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 22 and the
Purchase Agreement, this Amendment shall control.



WHEREAS, BUYER and EMBRAER wish to amend the Purchase Agreement to (a) reduce
the number of EMB-145 LR and ER AIRCRAFT purchased thereunder to a combined
total of 141 (already delivered and to be delivered Firm ER and LR AIRCRAFT),
(b) increase the number of firm XR AIRCRAFT to be purchased by BUYER by eleven
(11), and (c) convert 18 Firm LR AIRCRAFT into 18 Firm XR AIRCRAFT;



NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
acknowledged by the PARTIES, EMBRAER and BUYER hereby agree to amend the
Purchase Agreement as follows:

1. The text of Article 2.a of the Purchase Agreement is deleted and replaced
with the following:

EMBRAER shall supply and BUYER shall purchase and take delivery of twenty-four
(24) newly manufactured Firm ER AIRCRAFT and one hundred seventeen (117) newly
manufactured Firm LR AIRCRAFT and of one hundred four (104) newly manufactured
Firm XR AIRCRAFT and one hundred (100) Reconfirmation AIRCRAFT, as defined
below, upon the terms and conditions contained in this Agreement.

2. The text of paragraph a.1 of Article 4 of the Purchase Agreement is hereby
deleted and replaced with the following:

An initial non-refundable deposit of:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per each
of the first [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] has been previously paid by BUYER to EMBRAER; (ii) [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per each of the LR
AIRCRAFT [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] has
been previously paid by BUYER to EMBRAER; (iii) [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] per each of the XR AIRCRAFT [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] has been previously
paid by BUYER to EMBRAER.



3. The text of paragraph a of Article 5 of the Purchase Agreement is hereby
deleted and replaced with the following:

a.

AIRCRAFT: Subject to payment in accordance with Article 4 hereof and compliance
with the conditions of this Agreement, the AIRCRAFT shall be made available for
delivery by EMBRAER to BUYER in F.A.F. (Fly Away Factory) condition, at Sao Jose
dos Campos, State of Sao Paulo, Brazil, according to the following schedule:





a.1. 2001 LR AIRCRAFT Deliveries



LR Aircraft #

LR Aircraft Contractual

Delivery Dates

LR Aircraft #

LR Aircraft Contractual

Delivery Dates

100

October 2001

105

December 2001

101

October 2001

106

December 2001

102

October 2001

107

December 2001

103

November 2001

108

December 2001

104

November 2001

   





 

a.2. 2002 LR AIRCRAFT Deliveries



LR Aircraft #

LR Aircraft Contractual

Delivery Dates

LR Aircraft #

LR Aircraft Contractual

Delivery Dates

109

January 2002

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

110

January 2002

111

January 2002

112

February 2002

113

February 2002

114

February 2002





 

a.3.

[CONFIDENTIAL MATERIAL OMITTED AND FILED    SEPARATELY WITH THE SECURITIES AND
EXCHANGE    COMMISSION PURSUANT TO A REQUEST FOR    CONFIDENTIAL TREATMENT] XR
AIRCRAFT Deliveries





XR Aircraft #

XR Aircraft Contractual

Delivery Dates

XR Aircraft #

XR Aircraft Contractual

Delivery Dates

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



To the extent that the specific LR AIRCRAFT Contractual Delivery Dates are not
identified in Articles 5.a.1 and 5.a.2 and the specific XR AIRCRAFT Contractual
Delivery Dates are not identified in Articles 5.a.3, 5.a.4, 5.a.5 and 5.a.6,
EMBRAER will give BUYER notice ("Final Delivery Notice") of the date on which
EMBRAER considers that each such AIRCRAFT will be ready for inspection and such
date shall be no fewer than

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (the
"Inspection Date"). The Final Delivery Notice will be provided to BUYER by
EMBRAER no later than [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4. Each of the newly manufactured LR Aircraft beginning with Aircraft from the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment, shall remain in full force and effect
without any change.



[Intentionally left blank]



 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 22 to the Purchase Agreement to be
effective as of the date first written above.



EMBRAER - Empresa Brasileira EXPRESSJET AIRLINES, INC.

de Aeronautica S.A.



 

 

By : /s/ Horacio Aragenes Forjaz By : /s/ Frederick S. Cromer

Name : Horacio Aragenes Forjaz Name : Frederick S. Cromer

Title : Executive Vice President Title : Vice President and Chief Financial

Planning and Organizational Financial Officer

Development ExpressJet Airlines, Inc.



By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title : Director of Contracts



Date: January 24, 2002 Date: January 24, 2002

Place : Sao Jose Dos Campos, S.P. Place : Houston, Texas



Witness: /s/ Fernando Bueno Witness: /s/ Amy K. Sedano

Name : Fernando Bueno Name : Amy K. Sedano

